Per Curiam :
It would seem from the course of the trial before the referee that it was practically stipulated that the claimants’ compensation should be fixed at $20,000. The People, represented by the Attorney-General, and the claimants were the only parties to .the reference. Any stipulation they may have made the Special Term could not disturb while it remained in force. This being so, the action of the Special Term in reducing that amount to $15,000 was unwarranted. The order appealed from should be reversed and the report of the referee confirmed, without costs.
Present—O’Brien, P. J., Patterson, McLaughlin, Laughlin and. Houghton, JJ.
Order reversed and report of referee confirmed, without costs. Order filed.